DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed June 9, 2021.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Koneru United States Patent Application Publication No.  2004/0267913.

As per claim 1, Koneru teaches a non-transitory tangible machine readable medium comprising instructions configured to cause at least one processor on at least one infrastructure management device to perform a process comprising:

b) determining IT device information for at least one of the at least one IT device [attributes of device (pp 0031-0032)];
c) matching a configuration rule that is compatible with the IT device information [the rule is the trigger (pp 0007, 0040, pp 0068)]; and
d) performing an action on a device inventory, that stores configuration data of the at least one IT device, wherein the action is determined at least in part, by the configuration rule [trigger causes cloning (cloning is the action) (pp 0040, 0042)]; and 
wherein at least one of the plurality of configuration rules lists an action comprising adding or updating the at least one IT device in the device inventory by cloning a configuration of another existing IT device already registered in the device inventory and finding another existing IT device from which to clone by using personality identification information of the at least one IT device [cloning is the action, attributes are personality identification (pp 0024, 0033, 0040, 0068)].

As per claim 2, Koneru teaches the process according to claim 1, wherein the at least one infrastructure management device comprises at least one of the following: a) a server; b) a compute node; c) a router; d) a switch; e) a firewall; f) a load balancer; g) a networking node; h) a storage node; i) a power node; j) a cooling node; k) a network appliance; 1) a virtual appliance; m) a system hardware with network access; and n) a hosted module within a system [management computer (pp 0025-0026)].


As per claim 5, Koneru teaches the process according to claim 1, wherein the IT device comprises at least one of the following: a) a server; b) a compute node; c) a router; d) a switch; e) a firewall; f) a load balancer; g) a networking node; h) a storage node; i) a power node; and j) a cooling node; k) a network appliance; 1) a virtual appliance; m) system hardware with network access; and n) a hosted module within a system [node is a device that implements IP (pp 0020, 0069-0074)].

As per claim 6, Koneru teaches the process according to claim 1, wherein the multitude of IT devices comprises at least two of the following: a) a server; b) a compute node; c) a router; d) a switch; e) a firewall; f) a load balancer; g) a networking node; h) a storage node; i) a power node; and j) a cooling node; k) a network appliance; 1) a virtual appliance; m) system hardware 

As per claim 7, Koneru teaches the process according to claim 1, wherein the IT device information comprises at least two of the following: a) a universally unique identifier; b) a virtual machine name; c) a hypervisor IP address; d) a group/community identifier; e) a port identifier; f) a port range identifier; g) a serial port range; h) a serial port identifier; i) a hostname; j) an internet protocol Address; k) a protocol type; 1) a service processor type; m) a media access control address (MAC) Address and n) a hierarchical organization [network address of cluster member and network management (NM) attributes (pp 0031)]. 

As per claim 8, Koneru teaches the process according to claim 1, wherein the configuration rule employs a combination of AND/OR logic to compare at least two of the following rule elements: a) discovery order; b) discovery method; c) IT device information; d) an action source; and e) an action [reconcile value of attributes (pp 0033-0038)].

As per claim 9, Koneru teaches he process according to claim 1, wherein the configuration rule comprises at least two of the following rule elements: a) discovery order; b) discovery method; c) IT device information; d) an action source; and e) an action [reconcile value of attributes (pp 0033-0038)]. 



As per claim 11, Koneru teaches the process according to claim 1, wherein the performing an action further comprises at least one of the following: a) cloning the configuration of another existing IT device in the device inventory and executing an update action; b) updating the configuration of the at least one IT device if the at least one IT device is already in the device inventory and requires a configuration change; and c) taking no action with regard to the at least one IT device [handling attributes (pp 0007, 0045)]. 
 
As per claim 12, Koneru teaches the process according to claim 1, wherein the performing an action further comprises updating or cloning at least one of the following pieces of configuration parameters from another existing IT device in the device inventory: a) individual IT device parameters; b) group IT device parameters; c) group of users' parameters; d) IT device classification parameters; e) IT device access rights parameters; f) notification parameters; g) data logging parameters; h) alert parameters; and i) IT device initial status [attributes are device independent (pp 0019); clustering and NM attributes (pp 0031)]. 

 As per claim 13, Koneru teaches the process according to claim 1, wherein the device inventory comprises at least one data store [CAS maintains a list (pp 0029, 0070)]. 


As per claim 15, Koneru teaches the process according to claim 1, further comprising finding the another existing IT device from which to clone by using personality identification information of the at least one IT device [distribute information within nodes in a cluster (pp 0030, 0045)].  

As per claim 16, Koneru teaches the process according to claim 1, wherein the discovering further comprises determining if another IT device from among the multitude of IT devices operates using a similar protocol [network management attributes (pp 0024-0025); 0030-0031]. 

As per claim 17, Koneru teaches the process according to claim 1, wherein the discovering further comprises determining if another IT device from among the multitude of IT devices operates using a similar communication profile As per claim 15, Koneru teaches the process according to claim 1, further comprising finding the another existing IT device from which to clone by using personality identification information of the at least one IT device [distribute information within nodes in a cluster (pp 0030, 0045-0047)].



Claims 19 and 20 are rejected under the same rationale as claim 1 as they do not further limit or define over the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koneru United States Patent Application Publication No.  2004/0267913 in view of Kothari et al. United States Patent Application Publication No.  2015/0071110.


However, in analogous art, Kothari teaches a virtual machine acting as a computing device (virtual machine executed by group creates an abstraction of physical computing resources (pp 0001); cloned virtual port on virtual switch (pp 0024, 0058)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the IT device of Koneru with the virtual machines of Kothari.  A person of ordinary skill in the art would have been motivated to do this to increase security and allow scaling of a cluster.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UZMA ALAM/
Primary Examiner, Art Unit 2457